Table of Contents
1.0	SUMMARY	3
2.0	REASON FOR REISSUE	3
3.0	STATUS OF CLAIMS	4
4.0	RESPONSE TO ARGUMENTS	4
4.1	Support for Claim Changes Pursuant to 37 C.F.R. 1.173(c)	4
4.2	Drawings	5
4.3	CLAIM REJECTION - 35 USC § 251 (Impermissible broadening)	5
4.4	Claim Rejections - 35 USC § 112	5
4.5 	Claim Rejection - 35 USC § 102	6
4.6 	Claim Rejection - 35 USC § 103	9
5.0	CLAIM REJECTIONS - 35 USC § 112	10
6.0 	CLAIM REJECTION - 35 USC § 102	10
6.1	Ho-Hsiang Chen (cl. 1-6, 15-18, 26-28)	11
6.2	Chiu (cl. 1, 15, 26)	27
7.0 	CLAIM REJECTION - 35 USC § 102/103	28
7.1	Ho-Hsiang Chen, Papananos (cl. 8-13)	29
7.2	Ho-Hsiang Chen, Ke (cl. 19-25)	35
8.0 	CLAIM REJECTION - 35 USC § 103	46
8.1	Ho-Hsiang Chen, Castaneda (cl. 7, 14)	46
9.0	CONCLUSION	49
9.1	ACTION MADE FINAL	49
9.2	Pertinent Art	50


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.0	SUMMARY

This office action is for the examination of reissue application 16/713,483 filed 12/13/2019 of US Patent Number US 8,493,169 B2 (‘169 patent) issued to Paek et al. on July 23, 2013 responsive to the amendment and Applicant’s request for reconsideration filed 3/29/2022 which is in response to the non-final rejection mailed 12/29/2021.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Claims 1-19 are original patent claims that have not been amended.
Claims 20-28 are new claims added in this reissue application.
New Claim 26 has been amended in the current amendment. 
2.0	REASON FOR REISSUE

Applicant submits that reissue is based upon Applicant’s failure to present narrower claims, which are added in the reissue. Applicant seeks to narrow original patent claims by adding new claims 20-28.  For example, new claims 20-22 depend from claim 1 further limit the intersecting section of transformer windings recited in claim 1 by adding,
Claim 20.  “The transformer according to claim 1, wherein the intersecting section comprises a first winding of the primary and secondary side windings on the first layer of the two-layer structure crossing a second winding of the primary and secondary side windings on the second layer of the two-layer structure and the one side of the at least one point of intermediate node connects to a third winding of the primary and secondary side windings in the first layer crossing the second winding and the other side of the at least one point of intermediate node connects to the third winding in the second layer crossing the first winding”.
Claims 21 and 22 add further limitations to claim 20.
Similarly, new claims 23-25 depend from independent claim 15 of the patent add further limitations with respect to the intersecting section of the transformer windings.
New claims 26-28 are presented that do not depend from original patent claims, wherein claim 26 is independent and claims 27 and 28 depend from claim 26. Claim 26 is similar in scope to independent claim 1.
3.0	STATUS OF CLAIMS

Claims 1-28 are rejected.
4.0	RESPONSE TO ARGUMENTS

4.1	Support for Claim Changes Pursuant to 37 C.F.R. 1.173(c)

	In the previous non final rejection (Section 4.0) Applicant was required to provide support for the new claims 20-28 as per MPEP 1453. More specifically, because Applicant is referring to broad sections of the specification including a number of figures of the patent which does not provide an explanation of the support for new claims. Applicant was required to explain each limitation of the new claims with reference to corresponding sections in the specification that describe each limitation in the claims. Applicant failed to provide the required support for the new claims. Applicant is advised to provide support for the new claims 20-28 as noted above in their next response to this office action. The Examiner is considering the subject matter of new claims 20-28 as best understood.
4.2	Drawings

In response to the objection to the drawings for omitting --Prior Art—label in Fig. 2B, Applicant argued that Fig. 2B is nor prior art because it is a view schematically showing an intersecting section of the transformer of FIG. 1 (‘169 patent at  col. 3, lines 64-67). (Remarks, pages 14-16). The Examiner agrees, therefore the objection to the drawing is withdrawn.

4.3	CLAIM REJECTION - 35 USC § 251 (Impermissible broadening)

In response to the rejection of Claims 26-28 under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period, Applicant has amended claim 26 by adding secondary side winding having the same loop shape. (Remarks, pages 16-17). Therefore, Applicant has overcome this rejection.

4.4	Claim Rejections - 35 USC § 112

In response to the rejection of Claims 1, 21, 24, 26, and 28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, because Claims 1, 21, 24, 26, and 28 recites the limitation “remaining section” in transformer. There is insufficient antecedent basis for this limitation in the claim. Applicant argued in view of the evidence of at least Figure 1, illustrating primary side, secondary side, and intersecting section 10, and the passages from the '169 patent specification (col. 5, lines 4-6, and col. 9, lines 5-12), describing a remaining section, one of ordinary skill in the art would clearly understand sufficient antecedent basis for "remaining section" in claims 1, 21, 24, 26, and 28. (Remarks, pages 17-19). The Examiner disagrees with Applicant’s above argument and maintains that the limitation as to the "remaining section" is indefinite. The recitation of "remaining section" is ambiguous because it fails to clarify the "remaining section" is a part of which section.

4.5 	Claim Rejection - 35 USC § 102

Hsiang Chen (US 7,821,372 B2)
In response to the rejection of Claim(s) 1-6, 15-18 and 26-28 under 35 U.S.C. 102 as anticipated by Hsiang Chen (US 7,821,372 B2), Applicant argued regarding independent claim 1 that Ho-Hsiang fails to disclose or suggest at least "an intersecting section formed so that the primary side and secondary side windings having the sum of the turn numbers of 3 or more intersect with each other in a two-layer structure," as recited in claim 1 and described in the patent specification (col. 5, lines 19-29 with reference to Figs. 1, 2B, 3-6). More specifically applicant argued that claim language "the sum of the turn number is 3 or more intersect with each other," as recited in claim 1, when given its broadest reasonable interpretation by a person having ordinary skill in the art in view of the specification and taken in the context of the claim as a whole as it must be, is not disclosed or suggested by Ho-Hsiang. (Remarks, page 23, 25, and 26). 
The Examiner disagrees for the same reason as set forth in the non-final rejection wherein Ho-Hsiang Chen disclosed an intersecting section (Fig. 9B) formed so that the primary side and secondary side windings having the sum of the turn numbers of 3 or more intersect with each other in a two-layer structure (col. 6, lines 17-20) (Fig. 9A, 9C). FIG. 9C shows two metal layers (920, 930) are vertically stacked over one another (col. 6, lines 30-32). For example, three turns (labelled 1, 2, 3, annotated by examiner) intersect with each other is shown in Fig. 9A.

    PNG
    media_image1.png
    743
    719
    media_image1.png
    Greyscale


Independent claims 15 and 26 recite similar limitations as in claim 1, therefore not allowable for the same reasons as above.


Chiu (US 7,456,721 B2)
Regarding Claim(s) 1, 15, and 26 rejected under 35 U.S.C. 102 as anticipated by Chiu (US 7,456,721 B2), Applicant argued Chiu discloses two windings intersect at the relied-on intersection (Intersecting section, annotated by Examiner) on the right side of FIG. 1 and fails to disclose the sum of the turn number is 3 or more intersect with each other in a two-layer structure," as recited in claim 1. (Remarks, pages 27-32). The Examiner disagrees for the same reason as set forth in the non-final rejection wherein Chiu discloses an intersecting section (Fig. 1, annotated) formed so that the primary side windings (121, 122) and secondary side windings (131, 132) having the sum of the turn numbers of 3 or more intersect with each other in a two-layer structure (Fig. 2). The three turns are labelled 1, 2, and 3 in Fig. 1 annotated by Examiner.

    PNG
    media_image2.png
    528
    650
    media_image2.png
    Greyscale


Independent claims 15 and 26 recite similar limitations as in claim 1, therefore not allowable for the same reasons as above.

4.6 	Claim Rejection - 35 USC § 103

Hsiang Chen (US 7,821,372 B2)/ Papananos (US 20110018672 A1)
Regarding dependent Claim(s) 8-13 rejected under 35 U.S.C. 102 as anticipated by Hsiang Chen (US 7,821,372 B2) or, in the alternative, under 35 U.S.C. 103 as obvious over Hsiang Chen (US 7,821,372 B2), and Papananos (US 20110018672 A1), Applicant did not specifically make any arguments regarding the limitations of the dependent claims rather argued that dependent claims are allowable for the same reason as independent claim 1. (Remarks, page 33-34). Therefore the Examiner maintains that independent claims are not allowable for the same reasons as claim 1.

Hsiang Chen (US 7,821,372 B2)/Ke (US 2012/0242406 Al)
Regarding dependent Claim(s) 19-25 rejected under 35 USC 102 as being anticipated by Hsiang Chen (US 7,821,372 B2),  or in the alternative under 35 U.S.C. 103 as obvious over Hsiang Chen (US 7,821,372 B2), and Ke (US 2012/0242406 Al), Applicant did not specifically make any arguments regarding the limitations of the dependent claims rather argued that dependent claims 20-22 are allowable for the same reason as independent claim 1, and dependent claims 19 and 23-25 are allowable for the same reason as independent claim 15. (Remarks, pages 34-35). Therefore the Examiner maintains that dependent claims 20-22 are not allowable for the same reason as independent claim 1, and dependent claims 19 and 23-25 are not allowable for the same reason as independent claim 15.
Hsiang Chen (US 7,821,372 B2) and Castaneda et al. (US 7088214 B2).
Regarding dependent Claim(s) 7 and 14, rejected under 35 U.S.C. 103 as obvious over Hsiang Chen (US 7,821,372 B2) and Castaneda et al. (US 7088214 B2), Applicant did not specifically make any arguments regarding the limitations of the dependent claims 7 and 14, rather argued that dependent claims 7 and 14 are allowable for the same reason as independent claim 1. (Remarks, page 35). Therefore the Examiner maintains that independent claims 7 and 14 are not allowable for the same reasons as claim 1.

5.0	CLAIM REJECTIONS - 35 USC § 112

Claims 1, 21, 24, 26, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 21, 24, 26, and 28 recites the limitation “remaining section” in transformer. There is insufficient antecedent basis for this limitation in the claim.
6.0 	CLAIM REJECTION - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.1	Ho-Hsiang Chen (cl. 1-6, 15-18, 26-28)

Claim(s) 1-6, 15-18 and 26-28 are rejected under 35 U.S.C. 102 as anticipated by Hsiang Chen (US 7,821,372 B2).
Claim 1. A transformer comprising:
Ho-Hsiang Chen disclosed transformer (Title, “On chip Transformer BALUN Structures”).

a primary side winding having a loop shape
Ho-Hsiang Chen disclosed transformer 900 comprising a primary side winding 902 having a loop shape (Fig. 9A). 

secondary side winding formed on the same plane as that of the primary side winding in a remaining section except for at least a section at which it intersects with the primary side winding and having the same loop shape as that of the primary side winding so as to be electromagnetically coupled to the primary side winding.
Ho-Hsiang Chen disclosed secondary side winding 906 formed on the same plane as that of the primary side winding 902 in a remaining section except for at least a section at which it intersects 904b (bridge) with the primary side winding 902c and having the same loop shape as that of the primary side winding so as to be electromagnetically coupled to the primary side winding (col. 6, lines 21-24) (Fig. 9A).

    PNG
    media_image3.png
    662
    705
    media_image3.png
    Greyscale

Ho-Hsiang Chen. Fig. 9A

an intersecting section formed so that the primary side and secondary side windings having the sum of the turn numbers of 3 or more intersect with each other in a two-layer structure, 
Ho-Hsiang Chen disclosed an intersecting section (Fig. 9B) formed so that the primary side and secondary side windings having the sum of the turn numbers of 3 or more intersect with each other in a two-layer structure (col. 6, lines 17-20) (Fig. 9A, 9C). As shown in FIG. 9C, the two metal layers (920, 930) are vertically stacked over one another (col. 6, lines 30-32).

wherein the intersecting section includes at least one point of intermediate node having one side connected in a first layer and the other side connected in a second layer.
Ho-Hsiang Chen disclosed intersecting section (Fig. 9B) includes at least one point of intermediate node (for example bridge 904c) having one side connected in a first layer 920 and the other side connected in a second layer 930 by via 925 (col. 6, lines 30-35) (Fig. 9B, 9C).

    PNG
    media_image4.png
    317
    763
    media_image4.png
    Greyscale

Ho-Hsiang Chen. Fig. 9C

    PNG
    media_image5.png
    652
    641
    media_image5.png
    Greyscale


Ho-Hsiang Chen. Fig. 9A, annotated
2.	The transformer according to claim 1, wherein at least one pair of outermost lines facing each other in a diagonal direction in the intersecting section among the three or more winding turns are connected to each other in the first or second layer in the diagonal direction.
Ho-Hsiang Chen discloses all of the limitations of claim 1 as set forth above.
Ho-Hsiang Chen disclosed at least one pair of outermost lines (902, 906) facing each other in a diagonal direction in the intersecting section among the three or more winding turns are connected to each other in the first or second layer in the diagonal direction (Fig. 9B).

3. The transformer according to claim 1, wherein at least one sub-outermost line among the three or more winding turns is connected to the intermediate node in the first or second layer in the intersecting section.
Ho-Hsiang Chen discloses all of the limitations of claim 1 as set forth above.
Ho-Hsiang Chen disclosed at least one sub-outermost line 902 among the three or more winding turns is connected to the intermediate node 904c in the first or second layer in the intersecting section (Fig. 9B).

4. The transformer according to claim 1, wherein the sum of the turn numbers of the primary and secondary side windings is an odd number,
Ho-Hsiang Chen discloses all of the limitations of claim 1 as set forth above.
Ho-Hsiang Chen discloses transformer (Fig. 4) wherein the sum of the turn numbers of the primary and secondary side windings is an odd number (2:3 turn ratio) (col. 2, lines 50-51) (Fig. 4).
at least one pair of outermost lines facing each other in a diagonal direction in the intersecting section among the odd winding turns are connected to each other in the first or second layer in the diagonal direction, and
Ho-Hsiang Chen discloses  one pair of outermost lines (402b, 406e) facing each other in a diagonal direction in intersecting section 404c among the odd winding turns are connected to each other in the first or second layer in the diagonal direction (col. 4, line 55 to col. 5, line 6) (Fig. 4). 

a pair of sub-outermost lines facing each other normally directly or obliquely in the intersecting section among the odd winding turns are connected to each other through the intermediate node so as not to contact a connection line of the pair of outermost lines in the intersecting section, one of the pair of sub-outermost lines being connected to the intermediate node in the first layer and the other thereof being connected to the intermediate node in the second layer.
Ho-Hsiang Chen discloses  (embodiment Fig. 4) pair of sub-outermost lines (402b, 406e) facing each other normally directly or obliquely in the intersecting section 404c among the odd winding turns are connected to each other through the intermediate node 404c (bridge) so as not to contact a connection line of the pair of outermost lines in the intersecting section, one of the pair of sub-outermost lines being connected to the intermediate node in the first layer and the other thereof being connected to the intermediate node in the second layer (col. 4, line 55 to col. 5, line 6). More specifically, Ho-Hsiang Chen discloses the plurality of windings formed on a first metal layer are connected by a metal bridges 404a, 404b, 404c, 404d, and 404e formed on a second metal layer (col. 4, line 55 to col. 5 line 6) (Fig. 4). The connection of metal bridges to windings by vias is described with respect to Prior Art Fig. 1A and Fig. 1B at col. 1, lines 24-51. 

5. The transformer according to claim 4, wherein the sum of the turn numbers of the primary and secondary side windings is an odd number of 5 or more, and 
Ho-Hsiang Chen discloses all of the limitations of claim 4 as set forth above.
Ho-Hsiang Chen discloses wherein the sum of the turn numbers of the primary and secondary side windings is an odd number of 5 or more (2:3 turn ratio) (col. 2, lines 50-51) (Fig. 4).

one of the pair of sub-outermost lines facing each other obliquely in the intersecting section among the odd winding turns is connected to the intermediate node in the first layer and the other thereof is connected to the intermediate node in the second layer, 
Ho-Hsiang Chen discloses (embodiment Fig. 4) one of the pair of sub-outermost lines (402c, 402b) facing each other obliquely in intersecting section 404c (Fig. 4, annotated) among the odd winding turns is connected to the intermediate node (bridge 404c) in the first layer and the other thereof is connected to the intermediate node in the second layer (col. 4, line 55 to col. 5 line 6). Specifically, Ho-Hsiang Chen discloses the plurality of windings formed on a first metal layer are connected by metal bridges 404a, 404b, 404c, 404d, and 404e formed on a second metal layer (col. 4, line 55 to col. 5 line 6) (Fig. 4). The connection of metal bridges to windings by vias is described with respect to Prior Art Fig. 1A and Fig. 1B at col. 1, lines 24-51. 

remaining lines among the odd winding turns being obliquely connected to each other in the other layer unlike that of the connection line of the pair of outermost lines so as to intersect with the connection line on a floor plane in the intersecting section.
Ho-Hsiang Chen discloses remaining lines among the odd winding turns being obliquely connected to each other in the other layer (second metal layer) unlike that of the connection line of the pair of outermost lines (402c, 402b) so as to intersect with the connection line on a floor plane in the intersecting section (col. 4, line 55 to col. 5 line 6) (Fig. 4).

    PNG
    media_image6.png
    626
    653
    media_image6.png
    Greyscale

Ho-Hsiang Chen. Fig. 4, annotated

6. The transformer according to claim 1, wherein the sum of the turn numbers of the primary and secondary side windings is an even number,
Ho-Hsiang Chen discloses all of the limitations of claim 1 as set forth above.
Ho-Hsiang Chen discloses wherein the sum of the turn numbers of the primary and secondary side windings is an even number 4 (2:2 turn ratio) (col. 2, lines 64-65) (Fig. 9A).

the intermediate nodes are two points and face each other based on the center of the intersecting section, at least one pair of outermost lines facing each other in a diagonal direction in the intersecting section among the even winding turns are connected to each other in the first or second layer in the diagonal direction, and
Ho-Hsiang Chen discloses intermediate nodes are two points (two ends of bridge 904c) and face each other based on the center of the intersecting section (Fig. 9B), at least one pair of outermost lines (902c, 902d) facing each other in a diagonal direction in the intersecting section (Fig. 9B) among the even winding turns are connected to each other in the first or second layer in the diagonal direction (col. 4, line 59 to col. 5 line 6) (Fig. 4).

at least one pair of sub-outermost lines facing each other normally directly or obliquely in the intersecting section among the even winding turns are connected to each other through the intermediate node so as not to contact a connection line of the pair of outermost lines in the intersecting section, one of the pair of sub-outermost lines being connected to the intermediate node in the first layer and the other thereof being connected to the intermediate node in the second layer.
Ho-Hsiang Chen discloses (embodiment Fig. 4) pair of sub-outermost lines (402c, 402b) facing each other normally directly or obliquely in intersecting section among the even winding turns are connected to each other through the intermediate node (bridge 404c) so as not to contact a connection line of the pair of outermost lines in the intersecting section, one of the pair of sub-outermost lines (402c, 402b)  being connected to the intermediate node (bridge 404c) in the first layer and the other thereof being connected to the intermediate node in the second layer. Specifically, Ho-Hsiang Chen discloses the plurality of windings formed on a first metal layer are connected by a metal bridge 404a, 404b, 404c, 404d, and 404e formed on a second metal layer (col. 4, line 55 to col. 5 line 6) (Fig. 4).

15. A method of manufacturing a transformer including a primary side winding having a loop shape and a secondary side winding formed on the same plane as that of the primary side winding and having the same loop shape as that of the primary side winding so as to be electromagnetically coupled to the primary side winding, the method comprising:
Ho-Hsiang Chen discloses method of manufacturing a transformer including a primary side winding 902 having a loop shape and a secondary side winding 906 formed on the same plane as that of the primary side winding and having the same loop shape as that of the primary side winding so as to be electromagnetically coupled to the primary side winding, (col. 6, lines 21-24) (Fig. 9A). 

forming an intersecting section so that the primary side and secondary side windings having the sum of the turn numbers of 3 or more intersect with each other in a two-layer structure, wherein the intersecting section includes at least one point of intermediate node having one side connected in a first layer and the other side connected in a second layer.
Ho-Hsiang Chen disclosed forming an intersecting section (Fig. 9B) formed so that the primary side and secondary side windings having the sum of the turn numbers of 3 or more intersect with each other in a two-layer structure (col. 6, lines 17-20) (Fig. 9A, 9C).

    PNG
    media_image3.png
    662
    705
    media_image3.png
    Greyscale

Ho-Hsiang Chen. Fig. 9A

Ho-Hsiang Chen discloses the plurality of windings formed on a first metal layer are connected by a metal bridges 404a, 404b, 404c, 404d, and 404e formed on a second metal layer (col. 4, line 55 to col. 5 line 6) (Fig. 4). Thus Ho-Hsiang Chen discloses intersecting section includes at least one point of intermediate node having one side connected in a first layer and the other side connected in a second layer (“second metal layer”).



    PNG
    media_image4.png
    317
    763
    media_image4.png
    Greyscale

Ho-Hsiang Chen. Fig. 9C


16. The method according to claim 15, wherein at least one pair of outermost lines facing each other in a diagonal direction in the intersecting section among the three or more winding turns are connected to each other in the first or second layer in the diagonal direction.
Ho-Hsiang Chen discloses all of the limitations of claim 15 as set forth above.
Ho-Hsiang Chen discloses  one pair of outermost lines (902) facing each other in a diagonal direction in intersecting section (Fig. 9B) among the three or more winding turns are connected to each other in the first or second layer in the diagonal direction (col. 4, line 55 to col. 5, line 6) (Fig. 9A). Ho-Hsiang Chen discloses the plurality of windings formed on a first metal layer are connected by a metal bridges 404a, 404b, 404c, 404d, and 404e formed on a second metal layer (col. 4, line 55 to col. 5 line 6) (Fig. 4). Thus Ho-Hsiang Chen discloses intersecting section winding turns are connected to each other in the first or second layer (“second metal layer”) in the diagonal direction.

17. The method according to claim 15, wherein at least one sub-outermost line among the three or more winding turns is connected to the intermediate node in the first or second layer in the intersecting section.
Ho-Hsiang Chen disclosed wherein at least one sub-outermost line 902b among the three or more winding turns is connected to the intermediate node (bridge) 904c in the first or second layer in the intersecting section (Fig. 9A, 9B). Specifically, Ho-Hsiang Chen discloses the plurality of windings formed on a first metal layer are connected by a metal bridges 404a, 404b, 404c, 404d, and 404e formed on a second metal layer (col. 4, line 55 to col. 5 line 6) (Fig. 4).

18. The method according to claim 15, wherein the sum of the turn numbers of the primary and secondary side windings is an odd number,
Ho-Hsiang Chen discloses all of the limitations of claim 15 as set forth above.
Ho-Hsiang Chen disclosed, transformer wherein the sum of the turn numbers of the primary and secondary side windings is an odd number (2:3 turn ratio)(col. 2, lines 50-51) (Fig. 4).
at least one pair of outermost lines facing each other in a diagonal direction in the intersecting section among the odd winding turns are connected to each other in the first or second layer in the diagonal direction, and
Ho-Hsiang Chen discloses at least one pair of outermost lines (402c, 402b) facing each other in a diagonal direction in the intersecting section 404c among the odd winding turns are connected to each other in the first or second layer in the diagonal direction (Fig. 4).

a pair of sub-outermost lines facing each other normally directly or obliquely in the intersecting section among the odd winding turns are connected to each other through the intermediate node so as not to contact a connection line of the pair of outermost lines in the intersecting section, one of the pair of sub-outermost lines being connected to the intermediate node in the first layer and the other thereof being connected to the intermediate node in the second layer.
Ho-Hsiang Chen discloses  a pair of sub-outermost lines (406a, 406b) facing each other normally directly or obliquely in the intersecting section (bridge 408a) among the odd winding turns are connected to each other through the intermediate node (bridge 408a) so as not to contact a connection line 402c of the pair of outermost lines in the intersecting section (Fig. 4).
Ho-Hsiang Chen discloses one of the pair of sub-outermost lines (406a, 406b) being connected to the intermediate node (bridge 408a) in the first layer and the other thereof being connected to the intermediate node in the second layer. More specifically, Ho-Hsiang Chen discloses metal bridges are located in a second layer (col. 4, lines 59-66).

26. (New) A transformer comprising:
Ho-Hsiang Chen disclosed transformer (Title, “On chip Transformer BALUN Structures”).

a primary side winding having a loop shape:
Ho-Hsiang Chen disclosed transformer 900 comprising a primary side winding 902 having a loop shape (Fig. 9A). 

a secondary side winding having the same loop shape and formed on a same plane, except for at least an intersecting section, as that of the primary side winding in a remaining section and so the primary and secondary side windings electromagnetically couple,
Ho-Hsiang Chen disclosed secondary side winding 906 having the same loop shape and formed on a same plane, except for at least an intersecting section 904c (bridge) (Fig. 9B), as that of the primary side winding in a remaining section, and so the primary winding 902 and secondary side windings 906 electromagnetically couple (col. 6, lines 21-24) (Fig. 9A)..

wherein the intersecting section includes plural windings, of the primary and secondary side windings, intersecting each other with respect to different layers of a corresponding two layer structure,
Ho-Hsiang Chen disclosed wherein the intersecting section (bridges 904b, 908a) includes plural windings, of the primary and secondary side windings, intersecting each other with respect to different layers (920, 930) of a corresponding two layer structure (Fig. 9A, 9B, 9C).

wherein the intersecting section includes at least one point of intermediate node having respective sides connected in the different layers, and
Ho-Hsiang Chen disclosed wherein the intersecting section (bridges 904b, 908a) includes at least one point of intermediate node having respective sides connected in the different layers (Fig. 9A, 9B, 9C). Segments of the windings that intersect another winding are connected by bridges, for example 904b, 904c, 908a, 908b shown in Fig. 9A, and connected by vias 925 to the different layers as shown in Fig. 9C (col. 6, lines 10-35). Thus the bridges form an intermediate note with the vias having respective sides connected in the different layers.
wherein the plural windings of the primary and secondary side windings in the intersecting section include a total of 3 or more turns, so as to include at least a first, a second, and a third winding.
Ho-Hsiang Chen disclosed wherein the plural windings of the primary and secondary side windings in the intersecting section (for example, bridges 904b, 908a) include a total of 3 or more turns, so as to include at least a first, a second, and a third winding (Fig. 9A, annotated).

    PNG
    media_image7.png
    646
    615
    media_image7.png
    Greyscale

Ho-Hsiang Chen. Fig. 9A, annotated
27. (New) The transformer according to claim 26, wherein the transformer includes plural primary side windings alternatingly formed with plural secondary side windings except in corresponding intersecting sections.
Ho-Hsiang Chen disclosed wherein the transformer includes plural primary side windings 902, alternatingly formed with plural secondary side windings 906 except in corresponding intersecting sections (Fig. 9A, 9B annotated).

28. (New) The transformer according to claim 26,
Ho-Hsiang Chen discloses transformer according to claim 26 as set forth above.

wherein respective sides of the at least one point of intermediate node are connected to the third winding in a first layer to cross the second winding and in the second layer to cross the first winding, and
Ho-Hsiang Chen discloses respective sides of the at least one point of intermediate node 904b are connected to the third winding in a first layer to cross the second winding and in the second layer to cross the first winding (Fig. 9A).

wherein the third winding is disposed between the first winding and the second winding on the same plane in the remaining section.
Ho-Hsiang Chen discloses wherein the third winding is disposed between the first winding and the second winding on the same plane in the remaining section (Fig. 9A).

    PNG
    media_image5.png
    652
    641
    media_image5.png
    Greyscale

Ho-Hsiang Chen. Fig. 9A, annotated


6.2	Chiu (cl. 1, 15, 26)

Claim(s) 1, 15, and 26 are rejected under 35 U.S.C. 102 as anticipated by Chiu (US 7,456,721 B2).
Regarding independent claims 1, 15, and 26, Chiu (US 7,456,721 B2) discloses balun transformer having primary side winding (121, 122) and secondary side winding (131, 132) formed on the same plane as that of the primary side winding having a loop shape (Fig. 1, Fig. 2).  Chiu discloses an intersecting section (Fig. 1, annotated) formed so that the primary side windings (121, 122) and secondary side windings (131, 132) having the sum of the turn numbers of 3 or more intersect with each other in a two-layer structure (Fig. 2). Chiu further discloses wherein the intersecting section includes at least one point of intermediate node (conducting sections 123) having one side connected in a first layer and the other side connected in a second layer by vias 124 (col. 3, lines 4-32) (Fig. 4).


    PNG
    media_image8.png
    516
    619
    media_image8.png
    Greyscale

Chiu. Fig. 1, annotated

7.0 	CLAIM REJECTION - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.1	Ho-Hsiang Chen, Papananos (cl. 8-13)

Claim(s) 8-13 are rejected under 35 U.S.C. 102 as anticipated by Hsiang Chen (US 7,821,372 B2) or, in the alternative, under 35 U.S.C. 103 as obvious over Hsiang Chen (US 7,821,372 B2), and Papananos (US 20110018672 A1).
8. The transformer according to claim 1, wherein any one of the primary and secondary side windings is a balanced signal line and the other thereof is an unbalanced signal line.
Ho-Hsiang Chen discloses all of the limitations of claim 1 as set forth above.
Ho-Hsiang Chen discloses transformer for balanced-to-unbalanced (BALUN) devices wherein any one of the primary and secondary side windings is a balanced signal line and the other thereof is an unbalanced signal line (col. 1, lines 5-23)(Fig. 12).
To the extent that Ho-Hsiang Chen may not specifically disclose any one of the primary and secondary side windings is a balanced signal line and the other thereof is an unbalanced signal line it is obvious over Papananos.
Papananos (US 20110018672 A1) teaches high frequency balanced-to-unbalanced transformer (baluns) wherein one of the primary and secondary side windings is a balanced signal line and the other thereof is an unbalanced signal line. Papananos teaches such a transformer allows the conversion of a single-ended signal into a differential signal and vice versa [0005].
Before the filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the transformer disclosed by Ho-Hsiang Chen by providing any one of the primary and secondary side windings of the transformer a balanced signal line and the other thereof an unbalanced signal line as disclosed by Papananos to allow the conversion of a single-ended signal into a differential signal and vice versa.

9. The transformer according to claim 2, wherein any one of the primary and secondary side windings is a balanced signal line and the other thereof is an unbalanced signal line.
Ho-Hsiang Chen discloses all of the limitations of claim 2 as set forth above.
Ho-Hsiang Chen disclosed transformer for balanced-to-unbalanced (BALUN) devices wherein any one of the primary and secondary side windings is a balanced signal line and the other thereof is an unbalanced signal line (col. 1, lines 5-23)(Fig. 12).
To the extent that Ho-Hsiang Chen may not specifically disclose any one of the primary and secondary side windings is a balanced signal line and the other thereof is an unbalanced signal line it is obvious over Papananos.
Papananos (US 20110018672 A1) teaches high frequency balanced-to-unbalanced transformer (baluns) wherein one of the primary and secondary side windings is a balanced signal line and the other thereof is an unbalanced signal line. Papananos teaches such a transformer allows the conversion of a single-ended signal into a differential signal and vice versa [0005].
Before the filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the transformer disclosed by Ho-Hsiang Chen by providing any one of the primary and secondary side windings of the transformer a balanced signal line and the other thereof an unbalanced signal line as disclosed by Papananos to allow the conversion of a single-ended signal into a differential signal and vice versa.

10. The transformer according to claim 3, wherein any one of the primary and secondary side windings is a balanced signal line and the other thereof is an unbalanced signal line.
Ho-Hsiang Chen discloses all of the limitations of claim 3 as set forth above.
Ho-Hsiang Chen disclosed transformer for balanced-to-unbalanced (BALUN) devices wherein any one of the primary and secondary side windings is a balanced signal line and the other thereof is an unbalanced signal line (col. 1, lines 5-23)(Fig. 12).
To the extent that Ho-Hsiang Chen may not specifically disclose any one of the primary and secondary side windings is a balanced signal line and the other thereof is an unbalanced signal line it is obvious over Papananos.
Papananos (US 20110018672 A1) teaches high frequency balanced-to-unbalanced transformer (baluns) wherein one of the primary and secondary side windings is a balanced signal line and the other thereof is an unbalanced signal line. Papananos teaches such a transformer allows the conversion of a single-ended signal into a differential signal and vice versa [0005].
Before the filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the transformer disclosed by Ho-Hsiang Chen by providing any one of the primary and secondary side windings of the transformer a balanced signal line and the other thereof an unbalanced signal line as disclosed by Papananos to allow the conversion of a single-ended signal into a differential signal and vice versa.

11. The transformer according to claim 4, wherein any one of the primary and secondary side windings is a balanced signal line and the other thereof is an unbalanced signal line.
Ho-Hsiang Chen discloses all of the limitations of claim 4 as set forth above.
Ho-Hsiang Chen disclosed transformer for balanced-to-unbalanced (BALUN) devices wherein any one of the primary and secondary side windings is a balanced signal line and the other thereof is an unbalanced signal line (col. 1, lines 5-23)(Fig. 12).
Papananos (US 20110018672 A1) teaches high frequency balanced-to-unbalanced transformer (baluns) wherein one of the primary and secondary side windings is a balanced signal line and the other thereof is an unbalanced signal line. Papananos teaches such a transformer allows the conversion of a single-ended signal into a differential signal and vice versa [0005].
To the extent that Ho-Hsiang Chen may not specifically disclose any one of the primary and secondary side windings is a balanced signal line and the other thereof is an unbalanced signal line it is obvious over Papananos.
Before the filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the transformer disclosed by Ho-Hsiang Chen by providing any one of the primary and secondary side windings of the transformer a balanced signal line and the other thereof an unbalanced signal line as disclosed by Papananos to allow the conversion of a single-ended signal into a differential signal and vice versa.

12. The transformer according to claim 5, wherein any one of the primary and secondary side windings is a balanced signal line and the other thereof is an unbalanced signal line.
Ho-Hsiang Chen discloses all of the limitations of claim 5 as set forth above.
Ho-Hsiang Chen disclosed transformer for balanced-to-unbalanced (BALUN) devices wherein any one of the primary and secondary side windings is a balanced signal line and the other thereof is an unbalanced signal line (col. 1, lines 5-23)(Fig. 12).
To the extent that Ho-Hsiang Chen may not specifically disclose any one of the primary and secondary side windings is a balanced signal line and the other thereof is an unbalanced signal line it is obvious over Papananos.
Papananos (US 20110018672 A1) teaches high frequency balanced-to-unbalanced transformer (baluns) wherein one of the primary and secondary side windings is a balanced signal line and the other thereof is an unbalanced signal line. Papananos teaches such a transformer allows the conversion of a single-ended signal into a differential signal and vice versa [0005].
Before the filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the transformer disclosed by Ho-Hsiang Chen by providing any one of the primary and secondary side windings of the transformer a balanced signal line and the other thereof an unbalanced signal line as disclosed by Papananos to allow the conversion of a single-ended signal into a differential signal and vice versa.

13. The transformer according to claim 6, wherein any one of the primary and secondary side windings is a balanced signal line and the other thereof is an unbalanced signal line.
Ho-Hsiang Chen discloses all of the limitations of claim 6 as set forth above.
Ho-Hsiang Chen discloses transformer for balanced-to-unbalanced (BALUN) devices wherein any one of the primary and secondary side windings is a balanced signal line and the other thereof is an unbalanced signal line (col. 1, lines 5-23)(Fig. 12).
To the extent that Ho-Hsiang Chen may not specifically disclose any one of the primary and secondary side windings is a balanced signal line and the other thereof is an unbalanced signal line it is obvious over Papananos.
Papananos (US 20110018672 A1) teaches high frequency balanced-to-unbalanced transformer (baluns) wherein one of the primary and secondary side windings is a balanced signal line and the other thereof is an unbalanced signal line. Papananos teaches such a transformer allows the conversion of a single-ended signal into a differential signal and vice versa [0005].
Before the filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the transformer disclosed by Ho-Hsiang Chen by providing any one of the primary and secondary side windings of the transformer a balanced signal line and the other thereof an unbalanced signal line as disclosed by Papananos to allow the conversion of a single-ended signal into a differential signal and vice versa.
7.2	Ho-Hsiang Chen, Ke (cl. 19-25)

Claim(s) 19-25 are rejected under 35 USC 102 as being anticipated by Hsiang Chen (US 7,821,372 B2),  or in the alternative under 35 U.S.C. 103 as obvious over Hsiang Chen (US 7,821,372 B2), and Ke (US 2012/0242406 Al).

19. The method according to claim 15, 
Ho-Hsiang Chen discloses all of the limitations of claim 15 as set forth above.

wherein the sum of the turn numbers of the primary and secondary side windings is an even number, the intermediate nodes are two points and face each other based on the center of the intersecting section, at least one pair of outermost lines facing each other in a diagonal direction in the intersecting section among the even winding turns are connected to each other in the first or second layer in the diagonal direction, and
Ho-Hsiang Chen discloses transformer wherein the sum of the turn numbers of the primary and secondary side windings is an even number (2:2 turn ratio) (col. 2, lines 64-65) (Fig. 9A). Ho-Hsiang Chen discloses intermediate nodes (bridges) are two points and face each other based on the center of the intersecting section (see for example Fig. 9B, bridge 904c). 

at least one pair of sub-outermost lines facing each other normally directly or obliquely in the intersecting section among the even winding turns are connected to each other through the intermediate node so as not to contact a connection line of the pair of outermost lines in the intersecting section, one of the pair of sub-outermost lines being connected to the intermediate node in the first layer and the other thereof being connected to the intermediate node in the second layer.
Ho-Hsiang Chen discloses one pair of sub-outermost lines (902c, 902b) facing each other normally directly or obliquely in intersecting section 904b (Fig. 9A) or pair of sub-outermost lines (902c, 902d) facing each other normally directly or obliquely in intersecting section 904c (Fig. 9B) among the even winding turns are connected to each other through the intermediate node 904b, 904c (metal bridges) so as not to contact a connection line of the pair of outermost lines in the intersecting section, one of the pair of sub-outermost lines being connected to the intermediate node in the first layer 920, and the other thereof being connected to the intermediate node in the second layer 930 (Fig. 9C). Specifically Ho-Hsiang Chen discloses metal bridges are used to connect windings in different layers by vias 925 (Fig. 9C). The connection of metal bridges to windings by vias is described with respect to Prior Art Fig. 1A and Fig. 1B at col. 1, lines 24-51. 

20. (New) The transformer according to claim 1, 
Ho-Hsiang Chen discloses all of the limitations of claim 1 as set forth above.
wherein the intersecting section comprises a first winding of the primary and secondary side windings on the first layer of the two-layer structure crossing a second winding of the primary and secondary side windings on the second layer of the two-layer structure and the one side of the at least one point of intermediate node connects to a third winding of the primary and secondary side windings in the first layer crossing the second winding and the other side of the at least one point of intermediate node connects to the third winding in the second layer crossing the first winding.
Regarding claim 20, as best understood, Ho-Hsiang Chen discloses interesting section (Fig. 9B) comprises a first winding 902 of the primary and secondary side windings 906 on the first layer of the two-layer structure (metal layers 920, 930) (Fig. 9C) crossing a second winding of the primary and secondary side windings on the second layer of the two-layer structure (metal layers 920, 930). Ho-Hsiang Chen specifically discloses transformer 900 having first and second primary and secondary windings having the sum of the number of turns 3 or more (2:2 turn ratio) that are formed on two metal layers (920, 930) (Fig. 9A, 9C) (col. 6, lines 13-24).
Ho-Hsiang Chen disclosed one side of the at least one point of intermediate node 904c connects to a third winding of the primary winding 902 and secondary side windings 906 in the first layer crossing the second winding and connects to the third winding via the intermediate node 908b in the second layer. Specifically, Ho-Hsiang Chen disclosed primary and secondary winding of the balun transformer are formed on first metal layer 920 and second metal layer 930 and the metal layers are connected by vias  925 (Fig. 9C). Primary winding segments 902a-902c that intersect another winding are connected by bridges, 904b, 904c, 908a, 908b and secondary winding segments 906a-906d that intersect another winding are connected with bridges 908a, 908b, and 908c, which are formed on the second metal layer 930. Connection between layers are made by vias 925 shown in Fig. 9C (col. 6, lines 10-35).
Regarding claims 19 and 20, to the extent that Ho-Hsiang Chen may not specifically disclose all of the limitations of the claimed intersecting section it would have been obvious over Ho-Hsiang Chen’s balun transformer described above and further in view of Ke (US 2012/0242406 Al).
Ke teaches loop1 shaped primary winding 402, 404 and secondary winding 406 of signal transforming circuit 400 (transformer) having substantially same loop shape (8-shaped) in a first layer of a two layer structure comprising an interesting section 4095. The intersection section 4095 comprises crossing areas between windings (4022 and 4024), (4042 and 4044), (4062 and 4064) that can be routed to different metal areas to avoid the contact of two different windings. [0051] (Fig. 4).  

    PNG
    media_image9.png
    474
    599
    media_image9.png
    Greyscale

Ke. Fig. 4


Thus Ke teaches intersecting section 4095 comprises a first winding of the primary and secondary side windings on the first layer of the two-layer structure crossing a second winding of the primary and secondary side windings on the second layer of the two-layer structure. Ke further teaches at least one point of intermediate node 4092 connects to a third winding of the primary and secondary side windings in the first layer crossing the second winding and the other side of the at least one point of intermediate node connects to the third winding 4042 in the second layer crossing the first winding (Fig. 4) [0048].
Ke further teaches that the layout design shown in Fig. 4 is for illustrative purposes only, and other layouts are possible, such that the metal layers on which the first substantially 8-shaped geometry primary winding 402, the second substantially 8-shaped geometry primary winding 404, and the substantially 8-shaped geometry secondary winding 406 are routed depend upon design requirements [0051].
Before the filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the intersection section of windings of balun transformer disclosed by Ho-Hsiang Chen by adding the crossings (crossing area) between windings routed to different metal layers as claimed, because Ke teaches the crossing area can be routed to different metal layers to avoid the contact of the two different windings. Ke further teaches the metal layers on which the substantially 8-shaped geometry primary winding and the substantially 8-shaped geometry secondary winding are routed depend upon design requirements.  

21. (New} The transformer according to claim 20, 
Ho-Hsiang Chen alone or in combination with Ke discloses all of the limitations of claim 20 as set forth above.
wherein the third winding is disposed between the first winding and the second winding on the same plane in the remaining section.
Ho-Hsiang Chen disclosed an intersecting section (Fig. 9A, 9B) formed so that the primary side and secondary side windings having the sum of the turn numbers of 3 or more (2:2 turn ratio) intersect with each other in a two-layer structure as recited in claim 1, wherein third winding is disposed between the first winding and the second winding on the same plane (Fig. 9A, annotated).

    PNG
    media_image5.png
    652
    641
    media_image5.png
    Greyscale

Ho-Hsiang Chen. Fig. 9A, annotated

22. (New) The transformer according to claim 21, 
Ho-Hsiang Chen alone or in combination with Ke discloses all of the limitations of claim 21 as set forth above.

wherein the at least one point of intermediate node is disposed innermost to the first and second windings in the intersecting section.
Ho-Hsiang Chen disclosed at least one point of intermediate node (bridge 904c) is disposed innermost to the first and second windings in the intersecting section (Fig. 9A, 9B).

23. (New) The method according to claim 15, 
Ho-Hsiang Chen discloses all of the limitations of claim 15 as set forth above.

wherein the intersecting section comprises a first winding of the primary and secondary side windings on the first layer of the two-layer structure crossing a second winding of the primary and secondary side windings on the second layer of the two-layer structure and the one side of the at least one point of intermediate node connects to a third winding of the primary and secondary side windings in the first layer to crossing the second winding and the other side of the at least one point of intermediate node connects to the third winding in the second layer to cross the first winding.
Ho-Hsiang Chen discloses interesting section (Fig. 9B) comprises a first winding 902 of the primary and secondary side windings 906 on the first layer of the two-layer structure (metal layers 920, 930) crossing a second winding of the primary and secondary side windings on the second layer of the two-layer structure (metal layers 920, 930). Ho-Hsiang Chen specifically discloses transformer 900 having first and second primary and secondary windings having the sum of the number of turns 3 or more (2:2 turn ratio) that are formed on two metal layers (920, 930) (Fig. 9A, 9C).
Ho-Hsiang Chen disclosed one side of the at least one point of intermediate node 904c connects to a third winding of the primary winding 902 and secondary side windings 906 in the first layer crossing the second winding and connects to the third winding via the intermediate node 908b in the second layer. Specifically, Ho-Hsiang Chen disclosed primary and secondary winding of the balun transformer are formed on first metal layer 920 and second metal layer 930 and the metal layers are connected by vias  925 (Fig. 9C). Segments of the windings that intersect another winding are connected by bridges, for example 904b, 904c, 908a, 908b shown in Fig. A. and connected by vias 925 shown in Fig. 9C (col. 6, lines 10-35).
To the extent that Ho-Hsiang Chen may not specifically disclose all of the limitations of the claimed intersecting section it would have been obvious over Ho-Hsiang Chen’s balun transformer described above and further in view of Ke (US 2012/0242406 Al).
Ke teaches primary winding 402, 404 and secondary winding 406 of signal transforming circuit 400 (transformer) having substantially same loop shape (8-shaped) in a first layer of a two layer structure comprising an interesting section 4095 comprising crossing 4093 a second winding of the primary and secondary side windings on the second layer of the two layer structure (Fig. 4). Ke teaches that crossing areas may be routed to different metal layers [0051]. Ke further teaches at least one point of intermediate node 4092 connects to a third winding of the primary and secondary side windings in the first layer crossing the second winding and the other side of the at least one point of intermediate node connects to the third winding 4042 in the second layer crossing the first winding (Fig. 4) [0048].

    PNG
    media_image9.png
    474
    599
    media_image9.png
    Greyscale

Ke. Fig. 4
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify the intersection section of windings of balun transformer disclosed by Ho-Hsiang Chen by adding the crossings (crossing area) between windings routed to different metal layers as claimed because Ke teaches the crossing area can be routed to different metal layers to avoid the contact of the two different windings. Ke further teaches the metal layers on which the substantially 8-shaped geometry primary winding and the substantially 8-shaped geometry secondary winding are routed depend upon design requirements [0051].  

24. (New) The method according to claim 23, 
Ho-Hsiang Chen alone or in combination with Ke discloses all of the limitations of claim 23 as set forth above.

wherein the third winding is disposed between the first winding and the second winding on the same plane in the remaining section.
Ho-Hsiang Chen disclosed an intersecting section (Fig. 9A, 9B) formed so that the primary side and secondary side windings having the sum of the turn numbers of 3 or more (2:2 turn ratio) intersect with each other in a two-layer structure as recited in claim 1, wherein third winding is disposed between the first winding and the second winding on the same plane (Fig. 9A, annotated).

    PNG
    media_image5.png
    652
    641
    media_image5.png
    Greyscale

Ho-Hsiang Chen. Fig. 9A, annotated.

25. (New) The method according to claim 24, 
Ho-Hsiang Chen alone or in combination with Ke discloses all of the limitations of claim 24 as set forth above.

wherein the at least one point of intermediate node is disposed innermost to the first and second windings in the intersecting section. 
Ho-Hsiang Chen disclosed at least one point of intermediate node (bridge 904c) is disposed innermost to the first and second windings in the intersecting section (Fig. 9A, 9B).

8.0 	CLAIM REJECTION - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.1	Ho-Hsiang Chen, Castaneda (cl. 7, 14)

Claim(s) 7 and 14 are rejected under 35 U.S.C. 103 as obvious over Hsiang Chen (US 7,821,372 B2) and Castaneda et al. (US 7088214 B2).
7.	The transformer according to claim 6, wherein the sum of the turn numbers of the primary and secondary side windings is an even number of 6 or more,
Ho-Hsiang Chen discloses all of the limitations of claim 6 as set forth above.
Ho-Hsiang Chen further discloses while in embodiments shown in FIGs. 2A, 3A, 9A show even number of terms where the primary inductor has two turns and the secondary inductor has two turns (2:2 turn ration), other configurations may be used. Ho-Hsiang Chen discloses the sum of the turn numbers of the primary and secondary side windings of transformer may be varied enabling the voltage to be stepped up or down at various increments (col. 6, lines 66-67). 

one of the pair of sub-outermost lines facing each other obliquely in the intersecting section among the even winding turns is connected to one intermediate node in the first layer and the other thereof is connected to one intermediate node in the second layer, and one of another pair of lines facing each other normally directly or obliquely in the intersecting section among the even winding turns is connected to the other intermediate node in the first layer and the other thereof is connected to the other intermediate node in the second layer, remaining lines among the even winding turns being obliquely connected to each other in the other layer unlike that of the connection line of the pair of outermost lines so as to intersect with the connection line on a floor plane in the intersecting section.


    PNG
    media_image10.png
    646
    615
    media_image10.png
    Greyscale

Ho-Hsiang Chen. Fig. 9A, annotated.
Ho-Hsiang Chen discloses pair of sub-outermost lines (902c, 902b) facing each other normally directly or obliquely in the intersecting section (Fig. 9A, annotated) among the even winding turns are connected to each other through the intermediate node (bridge 904b) so as not to contact a connection line of the pair of outermost lines in the intersecting section, one of the pair of sub-outermost lines (902c, 902b)  being connected to the intermediate node (bridge 904b) in the first layer and the other thereof being connected to the intermediate node in the second layer. More specifically, Ho-Hsiang Chen discloses the plurality of windings formed on a first metal layer are connected by metal bridges 904a, 904b, and 904c, which may be formed on the second metal layer 930 (col. 6, lines 14-24) (Fig. 9A annotated, and Fig. 9C). 
Although Ho-Hsiang Chen discloses transformer having primary and secondary windings having a sum of even number of turns as shown in Fig. 9A, Ho-Hsiang Chen did not specifically disclose the sum of the turn numbers of the primary and secondary side windings is an even number of 6 or more.
Castaneda et al. (US 7088214 B2) discloses balun transformer wherein the sum of primary and secondary turns is 6 or more. Castaneda et al. teaches specific combination of turns are used to provide a desired gain (col. 4, lines 5-9).
Before the filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the number of windings in transformer disclosed by Ho-Hsiang Chen by providing the sum of the turn numbers of the primary and secondary side windings is an even number of 6 or more disclosed by Castaneda et al as required to step up or down the voltage to provide a desired gain for a particular application. 

14. The transformer according to claim 7, wherein any one of the primary and secondary side windings is a balanced signal line and the other thereof is an unbalanced signal line.
Ho-Hsiang Chen in combination with Castaneda discloses all of the limitations of claim 7 as set forth above.
Ho-Hsiang Chen disclosed transformer for balanced-to-unbalanced (BALUN) devices wherein any one of the primary and secondary side windings is a balanced signal line and the other thereof is an unbalanced signal line (col. 1, lines 5-23)(Fig. 12).
Additionally, Castaneda disclosed wherein any one of the primary and secondary side windings is a balanced signal line and the other thereof is an unbalanced signal line (col. 1, lines 22-31).
9.0	CONCLUSION

9.1	ACTION MADE FINAL

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.2	Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bouny (US 5,061,910) disclosed transformer 48 (balun) wherein any one of the primary and secondary side windings is a balanced signal line and the other thereof is an unbalanced signal line to provide complementary balanced signals on lines 49, 49' in rf power amplifier (col. 1, lines 38-50, col. 4, lines 10-15) (Fig. 4).
Yang et al. (US 7,171,739 B2) disclosed primary and secondary winding turns on separate layers connected by vias (Fig. 4, 5).
Liang, Tao et al. (US 20030231095) discloses when the transformer is implemented in VLSI, it occupies significant substrate area and to reduce the substrate area occupied by the transformer, a stacked winding is used and the winding in each layer is connected by via. As shown in FIG. 3A primary winding 1-2 has first and second segments (10, 11) occupying different metallization layers 8, 9 of the VLSI circuit. The primary winding segments (10, 11) are connected through a circuit via 12 in an insulating layer separating the metallization layers (8, 9). Liang, Tao et al. discloses one of the pair of sub-outermost lines (10, 11) being connected to the intermediate node 12 (via) in the first layer 8 and the other being connected to the intermediate node 12 (via) in the second layer 9 (Fig. 3A) [0023].


    PNG
    media_image11.png
    403
    558
    media_image11.png
    Greyscale

Liang, Tao et al. Fig. 3A


Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,493,169 B2 is or was involved. These proceedings would include any trial at the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anjan K. Deb whose telephone number is 571-272- 2228. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel can be reached at 571-272-4184.

/ANJAN K DEB/            Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                 

Conferees:
/FRED O FERRIS III/            Reexamination Specialist, Art Unit 3992                                                                                                                                                                                            /M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ke teaches loop shape “shape of a loop” at paragraph [0017]